Citation Nr: 1217214	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  10-13 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant's representative


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before it can decide the issue on appeal.  The reasons for this determination follow.

There are VA treatment records, which show that the Veteran underwent audiological evaluations; however, the specific clinical findings (pure tone thresholds and sometimes speech recognition) are not part of these records, and such clinical findings are relevant to the issue on appeal.  The dates of these evaluations are January 31, 2002, and September 29, 2008.  Additionally, in a February 5, 2009, VA treatment record, the audiologist noted the Veteran was going to participate in a study to evaluate the ability of a person to hear speech in the presence of background noise.  The audiologist wrote, "As part of the research protocol, a pure-tone recheck was completed for the ear prior to word recognition testing."  An attempt to obtain the specific clinical findings of each of these audiological evaluations must be made.

The Board finds also that a more recent VA examination should be completed.  The speech recognition scores reported in the September 2008 VA treatment record are different enough from the January 2009 VA audiological evaluation that the Board finds another examination would be helpful in determining the proper level of severity of the Veteran's hearing loss.  Thus, a new examination will be ordered.
Since the Board is remanding the issue, the AMC/RO should also attempt to obtain the VA treatment records from August 2009 (which are the most recent records in the claims file).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the specific clinical findings from VA audiological evaluations, such as the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, and whether the Veteran's speech recognition tests were measured using the Maryland CNC test from the tests that occurred on the following days:

* January 31, 2002;
* September 29, 2008; and
* February 5, 2009,

See VA treatment records with those dates.

* Also obtain VA treatment records from the Mountain Home VA Medical Center from August 2009.

2.  After the above has been accomplished, the AMC/RO should schedule the Veteran for a VA audiological examination to determine the nature and current level of severity of his service-connected bilateral hearing loss.  The examiner should discuss how the Veteran's hearing loss affects occupational functioning and daily activities.  The claims file must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.

3.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

4.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claim of entitlement to an initial compensable evaluation for bilateral hearing loss.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

